Opinion

PER CURIAM.
The defendant, Charles Bostwick, was charged by information with violating the conditions of his probation. Following a trial to the court, McKeever, J., he was found guilty and sentenced to the unexecuted portion of his prison sentence. The defendant then appealed to the Appellate Court, which affirmed his conviction. State v. Bostwick, 52 Conn. App. 557, 559, 728 A.2d 10 (1999). Thereafter, this court granted the defendant’s petition for certification to appeal, limited to the following issue: “Did the Appellate Court properly conclude that a violation of probation need not be wilful in order to justify a revocation of probation?” State v. Bostwick, 249 Conn. 920, 733 A.2d 235 (1999). During the pendency of his appeal to this court, however, the defendant died, and the state moved to dismiss his appeal as moot.
“When, during the pendency of an appeal, events have occurred that preclude an appellate court from granting any practical relief through its disposition of the merits, a case has become moot. In re Romance M., 229 Conn. 345, 357, 641 A.2d 378 (1994). It is a well-settled general rule that the existence of an actual *119controversy is an essential requisite to appellate jurisdiction; it is not the province of appellate courts to decide moot questions, disconnected from the granting of actual relief or from the determination of which no practical relief can follow. . . . Loisel v. Rowe, 233 Conn. 370, 378, 660 A.2d 323 (1995).” (Internal quotation marks omitted.) Conetta v. Stamford, 246 Conn. 281, 295, 715 A.2d 756 (1998). Accordingly, because there is no practical relief that can be afforded by a disposition of the merits of the defendant’s appeal, the motion to dismiss is granted. See State v. Trantolo, 209 Conn. 169, 549 A.2d 1074 (1988).
The appeal is dismissed.